Opinion issued November 19, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00572-CV
                            ———————————
   PROGRESSIVE COUNTY MUTUAL INSURANCE COMPANY AND
       DONALD JAMES WILKINS, Appellants/Cross-Appellees
                                         V.
         PREDISTELL ROBINSON AND MAENETTA ROBINSON,
                     Appellees/Cross-Appellants



                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-41593


                          MEMORANDUM OPINION

      Appellants/Cross-Appellees,     Progressive    County     Mutual     Insurance

Company and Donald James Wilkins, have filed an unopposed motion to dismiss

this appeal, stating the parties have settled. Appellees/Cross-Appellants, Predistell
Robinson and Maenetta Robinson have also filed an unopposed motion to dismiss

their cross-appeal because the parties have settled.       Appellants and Cross-

Appellants move for entry of an opinion dismissing their appeals to effectuate their

settlement agreement. See TEX. R. APP. P. 42.1(a). No opinion has issued.

      Accordingly, we grant the motions and dismiss the appeals. See TEX. R.

APP. P. 42.1(a), 43.2(f). We dismiss all other pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Higley, Huddle, and Lloyd.




                                         2